DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3-19 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 19, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (WO 2019/024110 A1).

Regarding Claim 1 and 29, YUN et al. discloses:
A method and an apparatus for wireless communications at a user equipment (UE) (Fig. 7: Terminal Device 220), comprising a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (Fig. 15, Para. [0156]-[0160]: Terminal Device 220 implemented as device 1500 includes Processor 1510 coupled to Memory 1520 storing program instructions 1530) to: 
determining a first transmission on a first set of beams…is unsuccessful (Fig. 7, Para. [0085]-[0087]: “the network device 210 sends (710) the PDCCH as well as the CSI-RS. The PDCCH is beamformed with a coarser beam”, that is determined to have failed “If the terminal device 220 fails to detect the CSI-RS, the terminal device 220 may send (710) the NAK in the beam reporting on the PUCCH/PUSCH.”); 
determining a second transmission on a second set of beams…is successful (Fig. 7, 10: Step 1020 = No to step 1015- a second transmission using a different/second  set of “potential candidate beams”  are tested, within the first data exchange cycle/“the RAR window”, once a first set of “potential candidate beams” are not identified/detected where when “a potential candidate beam is identified”, step 1020 = Yes”, the second transmission using the second set of  “potential candidate beams” are considered successful); 
identifying a beam from the second set of beams based at least in part on the determination that the second transmission on the second set of beams is successful (Fig. 7, 10, 11, Para. [00109], [00112]: step 1025 – “one of the potential candidate beams is identified by the terminal device 220”. Step 1115 - “the network device 210 initiates beam sweeping…of the first [second] potential candidate beam to determine [identify] a beam to be used for communications from the network device 210 to the terminal device 220.”  That is out of many second “potential candidate beams” at least one beam is identified as successfully detected That is out of many second “potential candidate beams” at least one beam is identified as successfully detected); 
 transmitting, to network device, at least one of a feedback message comprising a first indication that the second transmission was received successfully (Fig. 7, 10, 11, Para. [00117]: step 1115 – “the indication sent (at block 1115) by the terminal device 220 may include a first acknowledgement that the first potential candidate beam has been identified by the terminal device 220”) and a second indication of the identified beam from the second set of beams (Fig. 7, 10, Para. [00114]: “the terminal device 220 may send, to the network device210, an identification of a beam identified by the terminal device for use by the network device 210”) or a retransmission of the first transmission comprising the second indication of the identified beam from the second set of beams (Optional limitation not addressed); and 
communicating with the network device 
YUN et al. does not explicitly state that the first transmission, second transmission and feedback occurs:
“during of a first data exchange cycle” and
“wherein the first data exchange cycle is scheduled between the UE and a network device”.
However, YUN et al. fairly suggest (Fig. 5-8, Para. [0085]-[0087])  exchange of data between “the network device 210” and the terminal device 220, such as the  first transmission, second transmission and feedback,  occurs within a data exchange cycle starting from “705 Beam Recovery Request” to “the end of the RAR window 735”)…and wherein the such data exchange cycle is scheduled between the UE and a network device (Fig. 7, Para. [0037]: “periodical scheduling request(SR) transmission occasions on a Physical Uplink Control Channel (PUCCH) may be used for the transmissions of the beam recovery request”.  That is the transmission cycle/first data exchange cycle starting from “705 Beam Recovery Request” and “the end of the RAR window 735” between the Terminal Device 220 and the Network Device 210 is scheduled via “periodical scheduling request(SR)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that a data exchange cycle starting from “705 Beam Recovery Request” to “the end of the RAR window 735” taught by YUN et al., are equivalent to the claimed first data exchange cycle since the same functional steps are performed within such cycle and where such data exchange cycle   are scheduled between the terminal device and the network device in order to (Para. [0002]) “increase probabilities of success in beam recovery”. 

Regarding Claim 5, YUN et al.  discloses;
measuring a demodulation reference signal (DMRS) in the second transmission for each beam from the second set of beams, wherein the beam is identified based at least in part on the measuring (Fig. 5-8, Para. [00133]: “a first sending unit configured to send a DMRS on the PDCCH, the DMRS being beamformed with the first potential candidate beam. In some embodiments, an identification of the first potential candidate beam may be indicated by the DMRS.” That is, the beam is identified based on transmitting and measuring DMRS from a set of second potential candidate beams).

Regarding Claim 19 and 30, YUN et al. discloses;
A method and an apparatus for wireless communications at a base station (Fig. 7: Network Device 210) comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig. 15, Para. [0156]-[0160]: Network Device 220 implemented as device 1500 includes Processor 1510 coupled to Memory 1520 storing program instructions 1530), to cause the apparatus to: 
determining a first transmission on a first set of beams…is unsuccessful (Fig. 7, Para. [0085]-[0087]: “the network device 210 sends (710) the PDCCH as well as the CSI-RS. The PDCCH is beamformed with a coarser beam”, that is determined to have failed “If the terminal device 220 fails to detect the CSI-RS, the terminal device 220 may send (710) the NAK in the beam reporting on the PUCCH/PUSCH.”); 
determining a second transmission on a second set of beams…is successful (Fig. 7, 10: Step 1020 = No to step 1015- a second transmission using a different/second  set of “potential candidate beams”  are tested, within the first data exchange cycle/“the RAR window”, once a first set of “potential candidate beams” are not identified/detected where when “a potential candidate beam is identified”, step 1020 = Yes”, the second transmission using the second set of  “potential candidate beams” are considered successful); 
identifying a beam from the second set of beams based at least in part on the determination that the second transmission on the second set of beams is successful (Fig. 7, 10, 11, Para. [00109], [00112]: step 1025 – “one of the potential candidate beams is identified by the terminal device 220”. Step 1115 - “the network device 210 initiates beam sweeping…of the first [second] potential candidate beam to determine [identify] a beam to be used for communications from the network device 210 to the terminal device 220.”  That is out of many second “potential candidate beams” at least one beam is identified as successfully detected That is out of many second “potential candidate beams” at least one beam is identified as successfully detected); 
receiving, from a user equipment (UE), at least one of a feedback message comprising a first indication that the second transmission was received successfully (Fig. 7, 10, 11, Para. [00117]: step 1115 – the network device receives “the indication sent (at block 1115) by the terminal device 220 may include a first acknowledgement that the first potential candidate beam has been identified by the terminal device 220”) and a second indication of the identified beam from the second set of beams (Fig. 7, 10, Para. [00114]: “the terminal device 220 may send, to the network device210, an identification of a beam identified by the terminal device for use by the network device 210”) or a retransmission of the first transmission comprising the second indication of the identified beam from the second set of beams (Optional limitation not addressed); and 
communicating with the network device identified beam, from a set of second beams, is used in communication between the terminal device and the network device).
YUN et al. does not explicitly state that the first transmission, second transmission and feedback occurs:
“during of a first data exchange cycle” and
“wherein the first data exchange cycle is scheduled between the UE and a network device”.
However, YUN et al. fairly suggest (Fig. 5-8, Para. [0085]-[0087])  exchange of data between “the network device 210” and the terminal device 220, such as the  first transmission, second transmission and feedback,  occurs within a data exchange cycle starting from “705 Beam Recovery Request” to “the end of the RAR window 735”)…and wherein the such data exchange cycle is scheduled between the UE and a network device (Fig. 7, Para. [0037]: “periodical scheduling request(SR) transmission occasions on a Physical Uplink Control Channel (PUCCH) may be used for the transmissions of the beam recovery request”.  That is the transmission cycle/first data exchange cycle starting from “705 Beam Recovery Request” and “the end of the RAR window 735” between the Terminal Device 220 and the Network Device 210 is scheduled via “periodical scheduling request(SR)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that a data exchange cycle starting from “705 Beam Recovery Request” to “the end of the RAR window 735” taught by YUN et al., are equivalent to the claimed first data exchange cycle since the same functional steps are performed within such cycle and where such data exchange cycle  are scheduled between the terminal device and the network device in order to (Para. [0002]) “increase probabilities of success in beam recovery”. 

Regarding Claim 31 and 32, YUN et al. discloses;
wherein the first data exchange cycle comprises an initial transmission period (Fig. 5-8, 10: step 1015 = Yes in a first/initial transmission period) and a retransmission period (Fig. 5-8, 10: step 1015 = Yes after step 1020 = No is a retransmission period in which of the CSI-RS/DMRS transmitted during the first/initial transmission period are retransmitted).  

Claim 3, 4, 6-8, 13-15, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (WO 2019/024110 A1) in view of Petersson et al. (US 2019/0132858 A1).

Regarding Claim 3 and 21, YUN et al. teaches using identified beam for communicating with the network device 210 as addressed above, however they do not teach the beam used for communication is performed;
during a second data exchange cycle scheduled between the UE and the network device, wherein the second data exchange cycle is subsequent to the first data exchange cycle.
On the other hand, Petersson et al. teaches (Fig. 2, Para. [0068]) performing “subsequent data and/or control signalling segment [a second data exchange cycle] using the selected beam in the candidate beam set 150” after selecting the beam from a candidate beam set 150 during a beam sweep cycle, the/ first data exchange cycle between a network node 140 and terminal device160/170. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, the beam used for communication between the terminal device and the network device determined during the first data exchange cycle in YUN et al.’s invention , can be used for the communication during a subsequent/second data exchange cycle as taught by Petersson et al. where doing so would (Petersson et al., para. [0007]) provide for “improved beam management of radio transceiver devices, such as beam management of terminal devices and network nodes”.

Regarding Claim 4, YUN et al. in view of Petersson et al. discloses all as applied to claim 3 above, where YUN et al. further teaches;
wherein the beam used for communications during the second data exchange cycle is identified based at least in part on a latest transmitted indication of a plurality of indications transmitted during the first data exchange cycle (Fig. 5-8, Para. [0033]: the selected communicating beam is identified based on latest transmitted ACK/NACK indication of the multiple ACK/NACK indications corresponding to the multiple beam sweeping performed within the RAR window/first data exchange cycle).

Regarding Claim 6, YUN et al. in view of Petersson et al. discloses all as applied to claim 3 above, where Petersson et al. further teaches;
receiving a physical downlink shared channel (PDSCH) transmission from the base station on the identified beam (Para.[0055]: “the data and/or control signalling segment is received on any of: the Physical Uplink Control Channel (PUCCH), the Physical Uplink Shared Channel (PUSCH), the Physical Downlink Control Channel (PDCCH), and the Physical Downlink Shared Channel (PDSCH)”).

Regarding Claim 7, YUN et al. in view of Petersson et al. discloses all as applied to claim 6 above, where YUN et al. further teaches;
wherein the first transmission is a downlink periodic transmission, and the second transmission is the retransmission of the first transmission (Fig. 5-8, 10, Para. [0058], [00777]: the first transmission during the initial downlink periodic transmission (e.g. 505/605/705/805) from the network device, transmits “channel state information-reference signal (CSI-RS)”/“DMRS” which are retransmitted, if they are “not detect”, during the second transmission).

Regarding Claim 8, YUN et al. in view of Petersson et al. discloses all as applied to claim 6 above, where YUN et al. further teaches;
wherein the first indication is transmitted with an acknowledgment or negative acknowledgment for the second transmission (Fig, 5-8: “acknowledgement (ACK)” or “non-acknowledgement(NAK)” are transmitted for the second transmission).

Regarding Claim 13, YUN et al. in view of Petersson et al. discloses all as applied to claim 1 above, where Petersson et al. further teaches;
further comprising: communicating a third transmission on the identified beam, wherein the third transmission is in an opposite transmission direction from the first transmission (Fig. 2, Para. [0055], [0068]: the terminal device performs third transmission in “subsequent data and/or control signalling segment using the selected beam in the candidate beam set 150” using “the Physical Uplink Control Channel (PUCCH), the Physical Uplink Shared Channel (PUSCH)” which is in in an opposite transmission direction from the first transmission (i.e. downlink)).

Regarding Claim 14, YUN et al. in view of Petersson et al. discloses all as applied to claim 1 and 19 above, where Petersson et al. further teaches;
further comprising: receiving a third indication from the base station to use the identified beam for the third transmission (Fig. 2, 4, Para. [0074]:  the network node 140 “schedules the terminal device 170 with a grant [a third indication] for transmission of the data and/or control signalling segment [uplink direction – terminal device to network node]. The data and/or control signalling segment is received (as in step S108a) in response thereto (i.e. in response to the terminal device 170 being scheduled with the grant)”).

Regarding Claim 15 and 25, YUN et al. in view of Petersson et al. discloses all as applied to claim 1 and 19 above, where Petersson et al. further teaches;
wherein: communicating a third transmission on the identified beam (Fig. 2, Para. [0055], [0068]: the terminal device performs third transmission in “subsequent data and/or control signalling segment using the selected beam in the candidate beam set 150” using “the Physical Uplink Control Channel (PUCCH), the Physical Uplink Shared Channel (PUSCH)” which is in in an opposite transmission direction from the first transmission (i.e. downlink)), wherein the first transmission is configured according to a first periodic communication configuration (Para. [0006]: “CSI-RS for beam management might be transmitted periodically” That is first transmission (CSI-RS transmissions) is configured as a periodic communication configuration), and the third transmission is configured according to a second periodic communication configuration (Fig. 2, 4, Para. [0074]:  the network node 140 “schedules the terminal device 170 with a grant for transmission of the data and/or control signalling segment [uplink direction – terminal device to network node]. The data and/or control signalling segment is received (as in step S108a) in response thereto (i.e. in response to the terminal device 170 being scheduled with the grant)”. That is, the third transmission of the data and/or control signalling segment (uplink direction – terminal device to network node) is base on a second periodic configuration configured by the grant schedule assigned by the network node 140).

Regarding Claim 22, YUN et al. further teaches;
wherein the first transmission is a downlink periodic transmission, and where the second transmission is the retransmission of the first transmission (Fig. 5-8, 10, Para. [0058], [00777]: the first transmission during the initial downlink periodic transmission (e.g. 505/605/705/805) from the network device, transmits “channel state information-reference signal (CSI-RS)”/“DMRS” which are retransmitted, if they are “not detect”, during the second transmission).
YUN does not teach;
wherein communicating with the UE via the identified beam comprises: transmitting a physical downlink shared channel (PDSCH) transmission to the UE on the indicated beam.
  	On the other hand, Petersson et al. teaches;
wherein communicating with the UE via the identified beam comprises: transmitting a physical downlink shared channel (PDSCH) transmission to the UE on the indicated beam (Para.[0055]: “the data and/or control signalling segment is received on any of: the Physical Uplink Control Channel (PUCCH), the Physical Uplink Shared Channel (PUSCH), the Physical Downlink Control Channel (PDCCH), and the Physical Downlink Shared Channel (PDSCH)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, the beam used for communication between the terminal device and the network device in YUN et al.’s invention, can be transmitted using the Physical Downlink Shared Channel (PDSCH) as taught by Petersson et al. where doing so would (Petersson et al., para. [0007]) provide for “improved beam management of radio transceiver devices, such as beam management of terminal devices and network nodes”.

Regarding Claim 23, YUN et al. in view of Petersson et al. discloses all as applied to claim 19 above, where Petersson et al. further teaches;
wherein communicating indicated beam comprises: 
receiving a physical uplink shared channel (PUSCH) transmission from the UE on the indicated beam (Fig. 2, Para. [0055], [0068]: the network node receives a third transmission in “subsequent data and/or control signalling segment using the selected beam in the candidate beam set 150” using “the Physical Uplink Control Channel (PUCCH), the Physical Uplink Shared Channel (PUSCH)”). 

Regarding Claim 26, YUN et al. in view of Petersson et al. discloses all as applied to claim 19 above, where Petersson et al. further teaches;
communicating a third transmission on the identified beam, wherein the third transmission is in an opposite transmission direction from the first transmission (Fig. 2, Para. [0055], [0068]: the terminal device performs third transmission in “subsequent data and/or control signalling segment using the selected beam in the candidate beam set 150” using “the Physical Uplink Control Channel (PUCCH), the Physical Uplink Shared Channel (PUSCH)” which is in in an opposite transmission direction from the first transmission (i.e. downlink)).; and
transmitting a third indication from the base station to use the identified beam for the third transmission (Fig. 2, 4, Para. [0074]:  the network node 140 “schedules the terminal device 170 with a grant [a third indication] for transmission of the data and/or control signalling segment [uplink direction – terminal device to network node]. The data and/or control signalling segment is received (as in step S108a) in response thereto (i.e. in response to the terminal device 170 being scheduled with the grant)”).

Claims 12, 16, 18, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (WO 2019/024110 A1) in view of Islam et al. (Pat# US 9900891 A1 previously cited).

Regarding Claim 12 and 24, YUN et al. discloses all as applied to claim 1 and 19 above, however they do not teach;
wherein the second indication indicates a beam sweep pattern, the beam sweep pattern comprising at least the second set of beams, wherein the second transmission is communicated on each beam of the beam sweep pattern.
On the other hand, Islam et al. teaches;
wherein the second indication indicates a beam sweep pattern, the beam sweep pattern comprising at least the second set of beams, wherein the second transmission is communicated on each beam of the beam sweep pattern (col. 20, line 33, col. 21, line 9: “for each candidate beam with a corresponding direction, a base station may periodically send reference signals, and the UE may measure the quality of the reference signals and periodically feedback a measurement report of the quality of the reference signals for each beam to the base station.  Then, the base station may select a beam out of the multiple candidate beams receivable by the UE to communicate with the UE based on the measurement report.  The measurement report of the quality of the reference signals may include information on at least one of a beam identifier for each candidate beam, a signal to noise ratio (SNR) for each candidate beam, a signal-to-interference-plus-noise ratio (SINR) for each candidate beam, a received signal receive power (RSRP) for each candidate beam, a received signal receive quality (RSRQ), a received signal strength indicator (RSSI) for each candidate beam, or a channel quality indicator (CQI) for each candidate beam.  In an aspect, the reference signal may include one or more of an SSS, a BRS, a mobility reference signal, a channel status information reference signal (CSI-RS), and a demodulation reference signal (DMRS) for a PBCH signal.  In an aspect, the base station may specify (e.g., to the UE) a UE beam pattern for each of the candidate beams when the UE measures the reference signal.  In particular, the base station may request the UE to try different UE beams (e.g., based on the UE beam pattern) when the base station is transmitting the reference signal, such that the UE may find a UE beam that provides the best signal quality (e.g., a UE beam with the highest signal strength) when used with a fallback beam of the base station”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the second indication in YUN et al.’s invention can indicates a beam sweep pattern comprising set of beams, each beam transmitting a demodulation reference signal (DMRS) as taught by Islam et al., where doing so would (Islam et al., col. 1, line 50-55) provide for “improved spectral efficiency, lowered costs, and improved services”.

Regarding Claim 16 and 27, YUN et al. discloses all as applied to claim 1 and 19 above, however they do not teach;
wherein the second indication comprises a bit field indicating the identified beam from the second set of beams.
On the other hand, Islam et al. teaches;
wherein the second indication comprises a bit field indicating the identified beam from the second set of beams (col. 15, line 44-54: “the UE 602 may transmit a second indication 665 to the BS 604 to indicate a best "fine" beam.  In an aspect, the second indication 665 may use 2 bits to indicate the selected beam”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the second indication in YUN et al.’s invention can comprise bit field taught by Islam et al., where doing so would (Islam et al., col. 1, line 50-55) provide for “improved spectral efficiency, lowered costs, and improved services”.

Regarding Claim 18 and 28, YUN et al. discloses all as applied to claim 1 and 19 above, however they do not teach;
wherein transmitting the second indication comprises: transmitting the indication on an uplink resource corresponding to the identified beam.
On the other hand, Islam et al. teaches;
wherein transmitting the second indication comprises: transmitting the indication on an uplink resource corresponding to the identified beam (Fig. 14, col. 33, line 12-28: “the UE may perform the beam recovery procedure by: transmitting, to the base station, a beam recovery request that indicates the fourth beam, where the beam recovery request is used to select the fourth beam for the base station to communicate with the UE”; col. 19, line 23-26: “when the UE is transmitting a RACH signal, the UE may select a resource for the RACH signal based on the resource of the downlink synchronization signal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the second indication in YUN et al.’s invention can be transmitted on uplink resources corresponding to the identified beam taught by Islam et al., where doing so would (Islam et al., col. 1, line 50-55) provide for “improved spectral efficiency, lowered costs, and improved services”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (WO 2019/024110 A1) in view of Petersson et al. (US 2019/0132858 A1) further in view of Deenoo et al. (WO2019032882 A1 cited in IDS submitted on 08/19//2020).

Regarding Claim 9, YUN et al. in view of Petersson et al. discloses all as applied to claim 6, however they do not fairly teach;
wherein the first transmission and the communicating are configured according to a semi-persistent scheduling (SPS) configuration.
On the other hand, Deenoo et al. teaches;
wherein the first transmission and the communicating are configured according to a semi-persistent scheduling (SPS) configuration (Para. [0176]: “A WTRU may handle SPS during a beam failure procedure.  A WTRU may re-use/keep an existing SPS configuration when switching from one beam to another (beam management) or when performing beam recovery.  The SPS configuration may include, but is not limited to included, periodicity, activation status, and/or grant size of the configuration”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to configure and communicate the beam 1/2 transmission in YUN et al. in view of Petersson et al.’s invention based on SPS configuration as taught by Deenoo et al., where doing so would (Deenoo et al., Para. [0107]) “have the advantage of allowing the WTRU to recover the link faster”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (WO 2019/024110 A1) in view of Takeda et al. (US 2019/0069314 A1 previously cited) further in view of R1-1714337 (3GPP TSG RAN WG1 Meeting# 90 previously cited).

Regarding Claim 10, YUN et al. discloses all as applied to claim 1 above, however they do not teaches;
transmitting a physical uplink shared channel (PUSCH) transmission to the network device 
On the other hand, Takeda et al. teaches:
transmitting a physical uplink shared channel (PUSCH) transmission to the network device to the radio base station 10”), wherein the first transmission is an uplink transmission (Para. [0031]: “the UL grant is downlink control information for scheduling transmission of uplink data, and may be referred to as uplink scheduling information or uplink scheduling control information”), the second transmission is a downlink transmission carrying a demodulation reference signal (DMRS) (Para. [0053]: “The reference signal used to demodulate a PDCCH candidate may be referred to as a DeModulation Reference Signal (DMRS)”; Para. [0083]: The eNB may notify the UE of information related to a configuration of a reference signal Para. [0125]: “The radio communication system 1 transmits…a DeModulation Reference Signal (DMRS)”).  That is reference signal such as DMRS (second transmission) are downlink transmission from the base station).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, the communication using the identified beam between the terminal device and the network devices in YUN et al.’s invention can be performed by transmitting a physical uplink shared channel (PUSCH) transmission, wherein the first transmission is an uplink transmission and the second transmission is a downlink transmission carrying a demodulation reference signal (DMRS) as taught by Takeda et al., where doing so would (Takeda et al., Para. [0012]) “provide a user terminal, a radio base station, and a radio communication method that can prevent deterioration of a throughput and communication quality during communication that uses beam forming.”
YUN et al. in view of Takeda et al. does not teach:
the second indication is transmitted with the retransmission of the first transmission.
On the other hand, R1-1714337 teaches;
the second indication is transmitted with the retransmission of the first transmission (Section 2.3 Benefits and methods for using DMRS for L1/L2 BM: “In addition, if the DMRS ports of the scheduled PDSCH layers are transmitted with different beams, UE can measure the PDSCH DMRS ports and report the preferred beam/port, possibly together with the corresponding ACK/NACK transmission.”  That is, the indication of a preferred beam is transmitted with the corresponding ACK/NACK transmission for the DMRS transmissions (second transmission)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to transmit with the second indication of the selected fourth beam in YUN et al. in view of Takeda et al.’s invention a corresponding ACK/NACK transmission for the DMRS (retransmitted control beams) as taught by R1-1714337., where doing so (R1-1714337, Section 2.3 Benefits and methods for using DMRS for L1/L2 BM) “can enable early detection and prediction of beam failure of data channel, which can be different from those used for transmitting control channel.”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (WO 2019/024110 A1) in view of Takeda et al. (US 2019/0069314 A1 previously cited) further in view of R1-1714337 (3GPP TSG RAN WG1 Meeting# 90 previously cited) still further in view of Islam et al. (Pat# US 9900891 A1 previously cited).

Regarding Claim 11, YUN et al. in view of Takeda et al. further in view of R1-1714337 discloses all as applied to claim 10 above, however the od not teach teaches;
wherein the first transmission and the communicating are configured according to a configured grant (CG) configuration 
On the other hand, Islam et al. teaches;
wherein the first transmission and the communicating are configured according to a configured grant (CG) configuration (col. 18, line 1-29: “the base station may send the beam change instruction in DCI for a downlink grant or DCI for an uplink grant, and the UE may respond by transmitting an ACK (to indicate that the UE received the beam change instruction) or a NACK (to indicate that the UE did not receive the beam change instruction)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first transmission and the communicating in YUN et al. in view of Takeda et al. further in view of R1-1714337’s invention can be configured according to a configured grant (CG) configuration as taught by Islam et al., where doing so would (Islam et al., col. 1, line 50-55) provide for “improved spectral efficiency, lowered costs, and improved services”.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (WO 2019/024110 A1) in view of Islam et al. (Pat# US 9900891 A1 previously cited) further in view of Deenoo et al. (WO2019032882 A1 cited in IDS submitted on 08/19//2020).

Regarding Claim 17, YUN et al. in view of Islam et al. discloses all as applied to claim 16 above, however they do not fairly teach;
wherein the bit field indicates a transmission configuration indicator (TCI) state for each beam of the second set of beams, a spatial relationship information identifier for each beam of the second set of beams, or both.
On the other hand, Deenoo et al. teaches;
wherein the bit field indicates a transmission configuration indicator (TCI) state for each beam of the second set of beams, a spatial relationship information identifier for each beam of the second set of beams, or both (Para. [0235]: “A WTRU may acquire a UL grant or may use an available UL grant on the SpCell to report Scell beam failure and/or the Scell candidate beam information, for example using a MAC CE…a MAC CE of the MAC sub-PDU may include a bitmap of the Scell index (e.g., using the same format as activation/deactivation MAC CE), and the bit position corresponding to the failed Scell index may be set to 1, and the remaining bit positions set to zero.  The MAC CE may include an identity of a selected candidate beam [transmission configuration indicator (TCI) state for each beam of the second set of beams], which may be in the form of an SS block index, CSI-RS resource identity”; Fig. 9, Para. [0251]: “The Scell beam failure indication 912 may include the Scell index and/or DL QCL reference identifying the selected candidate Scell beam and indicating beam failure in the Scell 904”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the 2 bits in YUN et al. in view of Islam et al.’s invention to identity of a selected candidate beam taught by Deenoo et al., where doing so would (Deenoo et al., Para. [0107]) “have the advantage of allowing the WTRU to recover the link faster”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633